This session is being held at a time when humankind is facing numerous challenges, some more difficult than others. Migration crises, humanitarian crises, immigration crises, deadly conflicts, terrorism, economic crises, climate change and pandemics are the challenges we face. It is obvious that, 70 years after the establishment of the United Nations, we are increasingly aware of the dangers that those situations pose, both for us and for future generations. That explains our presence and activities here and elsewhere in an effort to coordinate our many actions. More than ever before, the eyes of our peoples are on the United Nations. More than ever before, our Organization has shown itself to be a unique forum that is universal in nature and where humankind’s diverse concerns and aspirations can be wholly expressed.
The topic of this session provides us with an opportunity to take a look at how our Organization works. It also affords us a chance to develop forecasts and new prospects for the Organization’s future activities, by basing them on the main pillars of its agenda, namely, peace, security and human rights. It is time to acknowledge the solid nature of the United Nations and its leadership, expressed through Member States constantly working together to manage international affairs. Together, we organized the fight against poverty and major diseases such as HIV/AIDS, tuberculosis, malaria, and we are now conquering Ebola.
Together, we have fought for the rights of vulnerable persons such as the disabled, the elderly, indigenous peoples and women and children, including widows and orphans. We should underscore, in passing, that in 2010
the General Assembly, on Gabon’s initiative, adopted the resolution to establish International Widows Day (resolution 65/189). We have come together to respond to humanitarian emergencies, global warming and other cross-border threats. Together, we are working to effectively respond to the many security challenges stemming from terrorism and other cross-border threats. Together, we have made progress in the area of international criminal justice in order to be more effective in combating impunity. Working together, we have also fostered dialogue among cultures and civilizations, strengthened relations among the peoples of the world and lowered identity barriers.
Despite our many efforts, however, international peace and security unfortunately continue to be threatened, as we witness in the emergence of new challenges. Our Organization must adopt a new structure in order to adapt to the new international environment. New threats have emerged in the form of terrorism, maritime piracy, trafficking of all kinds and smuggling. Such threats call for new kinds of responses. My country welcomes the fact that the Security Council is taking those new threats under its consideration. It is in that regard that Gabon contributed, when we were a member of the Security Council in 2010-2011, to adopting a historic resolution on the impact of the HIV/ AIDS epidemic on international peace and security (Security Council resolution 1983 (2011)).
In that same vein, I would like to mention the Security Council presidential statement on the illicit circulation of small and light weapons in Central Africa (S/PRST/2010/6). On the initiative of Gabon and Germany, the General Assembly adopted, on 30 July 2015, a resolution on illegal trafficking in wildlife (resolution 69/314). I am delighted at the large number of sponsors, which reflected an unprecedented level of support from the international community on the matter. That resolution also reflected our willingness to pool our efforts — countries of origin, transit and destination — in order to end that phenomenon. I believe that we will be more effective if we work together. Gabon would like to encourage the Organization, particularly the Security Council, to continue efforts to overcome those threats, with a view to developing more suitable and comprehensive responses to the current security challenges.
Several crises continue in Africa despite the efforts of the Security Council, the African Union and subregional organizations. In the Central African
Republic in particular, despite the progress made this year, the situation remains fragile and a cause for concern. Events in recent days have proved that the stability in the country must be strengthened. We must redouble our efforts to move towards a transition. I invite the stakeholders to exercise greater restraint and to prioritize dialogue so as not to undermine efforts being made to restore peace in the country. The international community must work together to assist the Central African Republic in holding elections before the end of the year. That country will then be able to put an end to the current troubled period in its history.
In the Middle East, the situation between Israel and Palestine remains a source of concern. The international community must become more involved in efforts to resume the peace negotiations. Resolving other, similarly complex situations in other regions of the world has proved that there is no challenge that cannot be overcome. The establishment of a Palestinian State remains the only viable prospect for guaranteeing peace in the subregion. We must work together to ensure that the State of Palestine and Israel can coexist in peace and mutual acceptance.
I would also like to welcome the positive developments this year in the relations between Cuba and the United States of America in the wake of the normalization agreement and the establishment of diplomatic relations between the two countries. I would like to believe that this development will soon result in the lifting of the embargo against Cuba.
The nagging question of the ongoing threat posed by the excessive accumulation of weapons of mass destruction, including nuclear weapons, can be resolved only within the framework of multilateral mechanisms, such as the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons (NPT). My country remains firmly committed to the international system of non-proliferation, as enshrined in the relevant instruments, such as the NPT. That is why I welcome the recent agreement between the international community and the Islamic Republic of Iran concerning its nuclear programme.
The terrorist threat continues to expand throughout the world. Besides the Middle East, Africa has become a new theatre of operations for a number of terrorist groups. In West Africa and Central Africa, the Boko Haram sect spreads terror and resists countermeasures by the countries on the front line. In East Africa, especially in Somalia, Al-Shabaab commita devastating
atrocities and continues to challenge the African Union Mission in Somalia.
If we are to be more effective in the fight against terrorism, we must necessarily strengthen international cooperation. We must pool our efforts to address that scourge. With good international cooperation we could benefit from the increased monitoring of the financial flows that fuel the phenomenon. My country reaffirms its solidarity with all initiatives to combat international terrorism in all its forms.
There has been significant and undeniable progress in the area of human rights worldwide. Through United Nations assistance, political systems have become open and national institutions ensuring equality and justice for all have been put into place within nations. At the request of the Member States, the United Nations undertook the reform of the Commission on Human Rights and transformed it into the Human Rights Council. The goal was to make the body more proactive, less politicized and, above all, more effective. I welcome the part that my country played in that effort. The support that Member States gave the Gabonese presidency of the Council enabled Gabon make significant progress towards achieving the objectives intended by that reform. I wish to thank Member States for that support.
For my country, the improvement of human rights must first be considered from an educational, not a political, point of view. The United Nations must engage in an ongoing dialogue with Member States to help them overcome the challenges that they face with regard to respect for human rights. Confrontation in that area does not appear to be constructive to me.
The maintenance and consolidation of peace necessarily depends on the reform of the Security Council. That ambition also calls for the reform of peacekeeping operations. Gabon reiterates its support for making the Security Council more democratic so that it involves all regions when it developments and implements its decisions. It is from that perspective that we reiterate our full commitment to the African position, as expressed in the Ezulwini Consensus and the Sirte Declaration, and to the ongoing intergovernmental negotiations on the issue. The time is opportune to translate the reform, which has been accepted and desired by all, into action.
The question of the use of the veto is an integral part of the Security Council reform process. My
country supports the initiative of France and Mexico on the rational use of the veto by the Council’s permanent members.
For several years, peacekeeping operations, which are the specialized arm of the Security Council, have been the subject of profound restructuring. I welcome the recommendations of the Special Committee on Peacekeeping Operations. I am particularly interested in the recommendations concerning the use of new technologies and improved communications between local populations and mission personnel, on the one hand, and between the Secretariat and contributing countries, on the other. I also support that sustainable development during the post-conflict phase is being taken into account.
Furthermore, in order to be more effective, peacekeeping missions should receive predictable financing and clear mandates of limited duration so as to avoid their becoming unduly long. In certain circumstances, the mandates must be more robust, especially when there is no alternative but to impose peace. In that case, based on Chapter VII of the Charter of the United Nations, we should be able to provide peacekeeping operations with mandates that authorize the military to resort to force to impose peace. We must be able to give peacekeeping operations the mandate to create conditions for peace rather than to maintain a fragile peace framed by a ceasefire agreement.
The revitalization of the work of the General Assembly is another aspect of United Nations reform desired by the majority of Member States. I welcome resolution 69/321 on that issue, adopted on 11 September 2015. I am convinced that the resolution will strengthen the Assembly, which is the most representative body of the United Nations.
Climate change, another new threat to international peace and security, is increasingly affecting our ecosystems and the survival of the planet. If we do not act today, the consequences will be devastating — floods in some areas, droughts in others and even breaches of the peace in certain cases. My country notes the relative progress made in the process of negotiations in Bonn. However, I note that just two months before the upcoming twenty-first Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris, those negotiations are far from attaining any preliminary agreement before we set to work in earnest to conclude an agreement at
the Conference. The gravity of the situation requires that we, leaders of the world, be able to courageously overcome our differences and make every effort to reach agreement in Paris. The climate situation continues to deteriorate.
In the opinion of the experts, the year 2014 was the warmest ever, and everything suggests an increase of 4°C, 5°C or 6°C in global warming if nothing is done today. It is therefore time for us to assume our responsibilities and make the right decisions, the decisions that our peoples expect of us. It is a question of the survival of humankind and the legacy we bequeath to future generations. Africa and South America, which are the two lungs of the planet, have a fundamental role to play in the negotiations. That is why I appeal to the Heads of State and Government of those two regional poles to conduct constant consultations during the Paris negotiations.
It is commonly said that climate change has a close connection with the migration crisis. The fight against climate change will certainly help reduce extreme poverty. The desired solutions involve, among other things, the development of the energy and water sectors, but they must also include increased Government investment in such areas as education and professional training. Africa needs electricity and water. Africa also needs to create jobs to improve the well-being of its populations. Providing responses to the climate change through the development of a new economic model will enable people to remain in their home countries. It is therefore important that the international community mobilize to set up coping mechanisms to mitigate the effects of global warming.
Since the Copenhagen Conference, Gabon has, through me, has continued to call for the adoption of a universal and binding agreement on climate change. The upcoming Paris Conference in December will enable us to achieve that vital objective. To achieve it, we must avoid the mistakes made in Copenhagen. The crucial nature of the Conference is such that it cannot be postponed for another year, because what is at stake is the survival of humankind. If we postpone it, it will be too late.
Over the course of recent decades the world has changed at a fast pace, an evolution that unfortunately is in contrast with the inflexibility of the ideas, institutions, rules and practices that form the framework of global governance. A new architecture whose legitimacy is
founded on the participation of all in the management of the affairs of the world is now necessary. The United Nations must resolutely embark on the path of reform if it wishes to continue to play a strategic and diplomatic role at the highest global level.
Now that democracy is a cardinal value, the organization of world affairs should no longer be based on the precept of balance of power. An international system based on power, whether balanced or coordinated, has the disadvantage of promoting hierarchy and the marginalization of small States and accentuating the absence of reciprocity. On the other hand, multilateralism, of which the United Nations is the guarantor, favours collective security over the balance of power, inclusion over selection.
Seventy years after the establishment of the United Nations, the growing number of its States Members shows that the world has definitely opted for multilateralism. Such intention necessarily involves an innovative political plan based on the principles of equality, inclusion, indivisibility and reciprocity. That is the primary goal of the United Nations. May the Almighty help us to achieve it.